Appeal from a judgment of the County Court of Schoharie County (Bartlett III, J), rendered April 17, 2013, convicting defendant upon her plea of guilty of the crime of grand larceny in the second degree.
Defendant pleaded guilty to grand larceny in the second degree and waived her right to appeal. County Court thereafter sentenced her to l2/3 to 5 years in prison. Defendant now appeals.
Defendant’s sole contention on appeal is that her sentence is harsh and excessive. This argument is foreclosed, however, by her valid waiver of the right to appeal her conviction and sentence, which she has not challenged (see People v Maughan, 112 AD3d 1233, 1233 [2013]; People v Ball, 108 AD3d 871, 872 [2013]). Accordingly, we affirm the judgment of conviction.
Peters, EJ., Lahtinen, Rose, Egan Jr. and Devine, JJ., concur.
Ordered that the judgment is affirmed.